DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 6/1/22. By virtue of this amendment, claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Salter et al (US Pub. No: 2019/0009710) in view of Groover (US Pub. No: 20008/0247153).
Regarding claim 1, Salter et al  disclose, an in-tank illumination system (illumination control module(50)) for a translucent tank(container assembly (22)) with one or more sensors(52), paragraphs[0035-0061]); the translucent tank (22) having an interior configured to hold material [paragraph[0037]), and the one or more sensors (52) configured to monitor conditions of the translucent tank and the material, the in- tank illumination system(50) comprising: an illumination source (38) configured to illuminate the interior of the translucent tank(22) such that the tank illumination is visible outside of the translucent tank(22): a controller (50) configured to monitor sensor readings of the one or more sensors(paragraph[0052-0054]), to determine tank conditions based on the sensor readings, and to send control signals to the illumination source(38); wherein when the controller(50) determines occurrence of a tank illumination condition based on the readings of the one or more sensors, the controller sends control signals to the illumination source to illuminate the tank to indicate the tank illumination condition. Also see paragraphs [0055-0059]).
Salter et al do not disclose an illumination source located in the interior of the translucent tank where the material is to be held, and the illumination source configured to illuminate the interior of the translucent tank such that the tank illumination is visible outside of the translucent tank.
Groover disclose in figures 2-3 and 5 that, an illumination source (58) located in the interior of the translucent tank where the material is to be held, and the illumination source configured to illuminate the interior of the translucent tank such that the tank illumination is visible outside of the translucent tank. Paragraphs [0023-0024 and 0026].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Groover into the tank of Salter et al to provide more visible at night and to light the area surrounding the tank.
Regarding claim 2, Salter et al disclose wherein the illumination source is a light emitting diode (LED) assembly (38).
Regarding claim 3, combination Salter et al and Groover disclose, wherein the translucent tank has a top furthest from the ground; and the in-tank illumination system further comprises a bracket configured to connect the illumination source to the interior of the translucent tank at or near the top of the translucent tank. 
Regarding claim 4, Salter et al disclose wherein the translucent tank (22) is located on a cart configured to be pulled by a vehicle; and the in-tank illumination system further comprises signal lines that connect the controller (50) to the illumination source (38), wherein the controller (50) is located on the vehicle and the controller sends control signals to the illumination source over the signal lines. Figures 1-2 and 3-4.
Regarding claim 5, Salter et al disclose that, see figures 1-7, an in-tank illumination system for a translucent tank (22) with one or more sensors(52) (paragraph [0052-0054]); the translucent tank(22) having an interior configured to hold material, and the one or more sensors (52) configured to monitor conditions of the translucent tank and the material, the in- tank illumination system comprising: an illumination source(35) configured to illuminate the interior of the translucent tank such that the tank illumination is visible outside of the translucent tank(22): a controller (50) configured to monitor sensor readings of the one or more sensors(52), to determine a plurality of tank conditions based on the sensor readings, and to send control signals to the illumination source(38); wherein when the controller (50) determines occurrence of a tank illumination condition based on the sensor readings, the controller (50) determines the control signals associated with the tank illumination condition and sends the associated control signals to the illumination source to illuminate the tank to indicate the tank illumination condition, the tank illumination condition being one of the plurality of tank conditions. Paragraphs [0055-0072].
Salter et al do not disclose an illumination source located in the interior of the translucent tank where the material is to be held, and the illumination source configured to illuminate the interior of the translucent tank such that the tank illumination is visible outside of the translucent tank.
Groover disclose in figures 2-3 and 5 that, an illumination source(58) located in the interior of the translucent tank where the material is to be held, and the illumination source configured to illuminate the interior of the translucent tank such that the tank illumination is visible outside of the translucent tank. Paragraphs [0023-0024 and 0026].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Groover into the tank of Salter et al to provide more visible at night and to light the area surrounding the tank.
Regarding claim 6, Salter et al disclose wherein the illumination source(38) has a plurality of potential illumination colors(paragraphs[006-008]), and the associated control signals sent by the controller include a color selection of the plurality of potential illumination colors, the color selection associated with the tank illumination condition. Paragraphs [0051-0056].

Regarding claim 7, Salter et al disclose that, wherein the illumination source has a blink capability, and the associated control signals sent by the controller include a blink selection associated with the tank illumination condition, wherein the blink selection indicates whether or not the illumination source should blink to indicate the tank illumination condition. Paragraphs [0051-0056].
Regarding claim 8, Salter et al disclose that, wherein the blink capability includes a plurality of blink patterns, and the associated control signals sent by the controller include a pattern selection of the plurality of blink patterns, the pattern selection associated with the tank illumination condition. Paragraphs [0051-0056].
Regarding claim 9, Salter et al disclose or capable of performing that, wherein the illumination source has a blink capability, and the associated control signals sent by the controller include a blink selection associated with the tank illumination condition, wherein the blink selection indicates whether or not the illumination source should blink and any blink pattern to indicate the tank illumination condition. Paragraphs [0051-0056].
Regarding claim 10, Salter et al disclose, wherein the illumination source is a light emitting diode (LED) assembly. Paragraphs[ 006-008].
Regarding claim 11, Salter et al  disclose, wherein the one or more sensors(52) include a tank level sensor; wherein when the controller(50) determines a material level in the tank has crossed above a first upper level threshold based on the readings of the tank level sensor, the controller sends first level control signals to the illumination source(38) that include a first level color selection and a first level blink selection; and when the controller (50) determines the material level in the tank has crossed below a first lower level threshold based on the readings of the tank level sensor, the controller (50) sends second level control signals to the illumination source that include a second level color selection and a second level blink selection, where the second level control signals are different than the first level control signals. Paragraphs [0051-0056].
Regarding claim 12, Salter et al disclose that, wherein when the controller(50) determines the material level in the tank has crossed above a second upper level threshold based on the readings of the tank level sensor, the controller sends third level control signals to the illumination source that include a third level color selection and a third level blink selection; and when the controller determines the material level in the tank has crossed below a second lower level threshold based on the readings of the tank level sensor, the controller sends fourth level control signals to the illumination source that include a fourth level color selection and a fourth level blink selection; where the third level control signals are different than the first and second level control signals, and the fourth level control signals are different than the first, second and third level control signals. Paragraphs [0051-0056].
Regarding claim 13, Salter et al disclose that, wherein the one or more sensors(52) include a tank pressure sensor; wherein when the controller (50) determines a pressure in the tank has crossed a pressure threshold based on the readings of the tank pressure sensor, the controller sends pressure control signals to the illumination source that include a pressure color selection and a pressure blink selection to indicate that the pressure in the tank has crossed the pressure threshold. Paragraphs [0051-0056].
Regarding claim 14, Salter et al disclose that, wherein the one or more sensors include a tank weight sensor: wherein when the controller determines a weight in the tank has crossed a weight threshold based on the readings of the tank weight sensor, the controller sends weight control signals to the illumination source that include a weight color selection and a weight blink selection to indicate that the weight in the tank has crossed the weight threshold. Paragraphs [0051-0056].

Regarding claim 15, Salter et al disclose that, wherein the one or more sensors include a flow meter sensor; wherein when the controller determines a flow in the tank has crossed a flow threshold based on the readings of the flow meter sensor, the controller sends flow control signals to the illumination source that include a flow color selection and a flow blink selection to indicate that the flow in the tank has crossed the flow threshold. Paragraphs [0051-0056].
Regarding claim 16, Salter et al disclose that, wherein the one or more sensors include a flow meter motor sensor; wherein when the controller determines a clog in the tank based on the readings of the flow meter motor sensor, the controller sends flow motor control signals to the illumination source regardless of the readings of the flow meter sensor, where the flow motor control signals include a flow motor color selection and a flow motor blink selection to indicate that the clog has occurred, and the flow motor control signals are different than the flow control signals. Paragraphs [0051-0056].
Regarding claim 17, Salter et al disclose that, in figures 1-7, an in-tank illumination method for a translucent tank with one or more sensors(52), where the translucent tank (22) has an interior configured to hold material, and the one or more sensors (52)are configured to monitor conditions of the translucent tank and the material, the in-tank illumination method comprising: monitoring sensor readings of the one or more sensors; a controller (50) for determining when a tank illumination condition occurs based on the sensor readings; determining control signals associated with the tank illumination condition; and sending the associated control signals to an illumination source to illuminate the tank to indicate the tank illumination condition, where the illumination source is configured to illuminate the interior of the translucent tank such that the tank illumination is visible outside of the translucent tank. Paragraphs [0051-0072].
Salter et al do not disclose an illumination source located in the interior of the translucent tank where the material is to be held, and the illumination source configured to illuminate the interior of the translucent tank such that the tank illumination is visible outside of the translucent tank.
Groover disclose in figures 2-3 and 5 that, an illumination source(58) located in the interior of the translucent tank where the material is to be held, and the illumination source configured to illuminate the interior of the translucent tank such that the tank illumination is visible outside of the translucent tank. Paragraphs [0023-0024 and 0026].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Groover into the tank of Salter et al to provide more visible at night and to light the area surrounding the tank.
Regarding claim 18, Salter et al obviously disclose or capable of performing that, wherein when a first tank condition and a second tank condition are detected contemporaneously based on the sensor readings, where both of the first and second tank conditions are part of a plurality of potential tank illumination conditions; the determining control signals step comprises: determining which of the first and second tank conditions has a higher condition priority, each of the plurality of potential tank illumination conditions having an associated condition priority; and selecting the control signals associated with the one of the first and second tank conditions with the higher condition priority. Paragraphs [0051-0056].
Regarding claim 19, Salter et al disclose, wherein the control signals include a blink selection for the illumination source, the blink selection indicating whether or not the illumination source should blink and any blink pattern; and wherein: the determining when a tank illumination condition occurs step comprises detecting when the sensor readings go beyond, above or below, a threshold; the determining control signals associated with the tank illumination condition step comprises determining how far the sensor readings are beyond the threshold, and determining the blink selection based on how far the sensor readings are beyond the threshold. Paragraphs [0051-0056].

Regarding claim 20, Salter et al disclose wherein the control signals include a blink selection for the illumination source, the blink selection indicating whether or not the illumination source should blink and any blink pattern; and wherein: the determining control signals associated with the tank illumination condition step comprises determining how long the tank illumination condition has continued to occur, and determining the blink selection based on how long the tank illumination condition has continued to occur. Paragraphs [0051-0056].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. Inquiry Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Minh D A/
Primary Examiner
Art Unit 2844